Exhibit 10.5

 

Loan No. RI0910S01

 

REVOLVING CREDIT SUPPLEMENT

 

THIS SUPPLEMENT to the Master Loan Agreement dated July 21, 2010 (the “MLA”), is
entered into as of July 21, 2010 between FARM CREDIT SERVICES OF AMERICA, PCA
(“Lead Lender”) and GOLDEN GRAIN ENERGY, LLC, Mason City, Iowa (the “Company”).

 

SECTION 1.             The Revolving Credit Facility. On the terms and
conditions set forth in the MLA and this Supplement, Lead Lender agrees to make
loans to the Company during the period set forth below in an aggregate principal
amount not to exceed $5,000,000.00 at any one time outstanding (the
“Commitment”). Within the limits of the Commitment, the Company may borrow,
repay and reborrow.

 

SECTION 2.             Purpose. The purpose of the Commitment is to finance the
operating needs of the Company.

 

SECTION 3.             Term. The term of the Commitment shall be from the date
hereof, up to and including August 1, 2011, or such later date as Agent (as that
term is defined in the MLA) may, in its sole discretion, authorize in writing.

 

SECTION 4.             Interest. The Company agrees to pay interest on the
unpaid balance of the loan(s) in accordance with one or more of the following
interest rate options, as selected by the Company:

 

(A)                  One-Month LIBOR Index Rate. At a rate (rounded upward to
the nearest 1/100th and adjusted for reserves required on “Eurocurrency
Liabilities” [as hereinafter defined] for banks subject to “FRB Regulation D”
[as hereinafter defined] or required by any other federal law or regulation) per
annum equal at all times to 2.90% above the rate quoted by the British Bankers
Association (the “BBA”) at 11:00 a.m. London time for the offering of one
(1)-month U.S. dollars deposits, as published by Bloomberg or another major
information vendor listed on BBA’s official website on the first “U.S. Banking
Day” (as hereinafter defined) in each week, with such rate to change weekly on
such day. The rate shall be reset automatically, without the necessity of notice
being provided to the Company or any other party, on the first “U.S. Banking
Day” of each succeeding week, and each change in the rate shall be applicable to
all balances subject to this option. Information about the then-current rate
shall be made available upon telephonic request. For purposes hereof: (1) “U.S.
Banking Day” shall mean a day on which Agent is open for business and banks are
open for business in New York, New York; (2) “Eurocurrency Liabilities” shall
have the meaning as set forth in “FRB Regulation D”; and (3) “FRB Regulation D”
shall mean Regulation D as promulgated by the Board of Governors of the Federal
Reserve System, 12 CFR Part 204, as amended.

 

(B)                  Quoted Rate. At a fixed rate per annum to be quoted by
Agent in its sole discretion in each instance. Under this option, rates may be
fixed on such balances and for such periods, as may be agreeable to Agent in its
sole discretion in each instance, provided that: (1) the minimum fixed period
shall be 30 days; (2) amounts may

 

--------------------------------------------------------------------------------


 

be fixed in increments of $100,000.00 or multiples thereof; and (3) the maximum
number of fixes in place at any one time shall be five.

 

(C) LIBOR. At a fixed rate per annum equal to “LIBOR” (as hereinafter defined)
plus 2.90%. Under this option: (1) rates may be fixed for “Interest Periods” (as
hereinafter defined) of 1, 2, 3, 6, 9, or 12 months, as selected by the Company;
(2) amounts may be fixed in increments of $100,000.00 or multiples thereof;
(3) the maximum number of fixes in place at any one time shall be five; and
(4) rates may only be fixed on a “Banking Day” (as hereinafter defined) on three
Banking Days’ prior written notice. For purposes hereof: (a) “LIBOR” shall mean
the rate (rounded upward to the nearest sixteenth and adjusted for reserves
required on “Eurocurrency Liabilities” [as hereinafter defined] for banks
subject to “FRB Regulation D” [as herein defined] or required by any other
federal law or regulation) quoted by the British Bankers Association (the “BBA”)
at 11:00 a.m. London time two Banking Days before the commencement of the
Interest Period for the offering of U.S. dollar deposits in the London interbank
market for the Interest Period designated by the Company, as published by
Bloomberg or another major information vendor listed on BBA’s official website;
(b) “Banking Day” shall mean a day on which Agent is open for business, dealings
in U.S. dollar deposits are being carried out in the London interbank market,
and banks are open for business in New York City and London, England;
(c) “Interest Period” shall mean a period commencing on the date this option is
to take effect and ending on the numerically corresponding day in the next
calendar month or the month that is 2, 3, 6, 9, or 12 months thereafter, as the
case may be; provided, however, that: (i) in the event such ending day is not a
Banking Day, such period shall be extended to the next Banking Day unless such
next Banking Day falls in the next calendar month, in which case it shall end on
the preceding Banking Day; and (ii) if there is no numerically corresponding day
in the month, then such period shall end on the last Banking Day in the relevant
month; (d) “Eurocurrency Liabilities” shall have meaning as set forth in “FRB
Regulation D”; and (e) “FRB Regulation D” shall mean Regulation D as promulgated
by the Board of Governors of the Federal Reserve System, 12 CFR Part 204, as
amended.

 

The Company shall select the applicable rate option at the time it requests a
loan hereunder and may, subject to the limitations set forth above, elect to
convert balances bearing interest at the variable rate option to one of the
fixed rate options. Upon the expiration of any fixed rate period, interest shall
automatically accrue at the variable rate option unless the amount fixed is
repaid or fixed for an additional period in accordance with the terms hereof.
Notwithstanding the foregoing, rates may not be fixed for periods expiring after
the maturity date of the loans. All elections provided for herein shall be made
electronically (if applicable), telephonically or in writing and must be
received by Agent not later than 12:00 Noon Company’s local time in order to be
considered to have been received on that day; provided, however, that in the
case of LIBOR rate loans, all such elections must be confirmed in writing upon
Agent’s request. Interest shall be calculated on the actual number of days each
loan is outstanding on the basis of a year consisting of 360 days and shall be
payable monthly in arrears by the 20th day of the following month or on such
other day in such month as Agent shall require in a written

 

2

--------------------------------------------------------------------------------


 

notice to the Company; provided, however, in the event the Company elects to fix
all or a portion of the indebtedness outstanding under the LIBOR interest rate
option above, at Agent’s option upon written notice to the Company, interest
shall be payable at the maturity of the Interest Period and if the LIBOR
interest rate fix is for a period longer than three months, interest on that
portion of the indebtedness outstanding shall be payable quarterly in arrears on
each three-month anniversary of the commencement date of such Interest Period,
and at maturity.

 

SECTION 5.             Promissory Note. The Company promises to repay the unpaid
principal balance of the loans on the last day of the term of the Commitment. In
addition to the above, the Company promises to pay interest on the unpaid
principal balance of the loans at the times and in accordance with the
provisions set forth in Section 4 hereof.

 

SECTION 6.             Letters of Credit. If agreeable to Agent in its sole
discretion in each instance, in addition to loans, the Company may utilize the
Commitment to open irrevocable letters of credit for its account. Each letter of
credit will be issued within a reasonable period of time after Agent’s receipt
of a duly completed and executed copy of Agent’s then current form of
Application and Reimbursement Agreement or, if applicable, in accordance with
the terms of any CoTrade Agreement between the parties, and shall reduce the
amount available under the Commitment by the maximum amount capable of being
drawn thereunder. Any draw under any letter of credit issued hereunder shall be
deemed a loan under the Commitment and shall be repaid in accordance with this
Supplement. Each letter of credit must be in form and content acceptable to
Agent and must expire no later than the maturity date of the Commitment.

 

SECTION 7.             Security. The Company’s obligations hereunder and, to the
extent related hereto, the MLA, shall be secured as provided in the Security
Section of the MLA, including without limitation as a future advance under any
existing mortgage or deed of trust.

 

SECTION 8.             Commitment Fee. In consideration of the Commitment, the
Company agrees to pay to Lead Lender a commitment fee on the average daily
unused portion of the Commitment at the rate of 0.30% per annum (calculated on a
360-day basis), payable monthly in arrears by the 20th day following each month.
Such fee shall be payable for each month (or portion thereof) occurring during
the original or any extended term of the Commitment.

 

IN WITNESS WHEREOF, the parties have caused this Supplement to be executed by
their duly authorized officers as of the date shown above.

 

FARM CREDIT SERVICES OF AMERICA, PCA

 

GOLDEN GRAIN ENERGY, LLC

 

 

 

By:

/s/ Kathryn J. Frahm

 

By:

/s/ Christy Marchand

 

 

 

 

 

Title:

VP Credit

 

Title:

CFO

 

NT        
7-23-10 

 

3

--------------------------------------------------------------------------------